Citation Nr: 0403534	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fractured right frontal sinus.


REPRESENTATION

Appellant represented by:	John G. Burt, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision by the RO in Pittsburgh, 
Pennsylvania, which recharacterized the veteran's service-
connected residuals of a fracture of the right frontal sinus 
from a respiratory disorder (sinusitis) rated under 
Diagnostic Code 6512 to a mental disorder (residuals of a 
head trauma, to include headaches) rated under Diagnostic 
Code 9304, and assigned a 10 percent rating effective 
February 23, 1999.  Because the rating under Diagnostic Code 
6512 had been in effect for over 10 years, the rating under 
Diagnostic Code 6512 was protected, and the RO's action 
amounted to a severance of that disability.  A rating action 
in February 2003 restored service connection for residuals of 
a fracture of the right frontal sinus, effective February 23, 
1999, the date which it had previously been severed.  That 
same rating action retained the 10 percent rating under 
Diagnostic Code 9403.  In May 2003, the Board denied a higher 
rating for residuals of a head trauma, to include headaches.  
The issue of a higher rating for residuals of a fractured 
right frontal sinus was remanded, and is now before the Board 
for further action.

In VA Form 9, received in May 2000, the veteran raised a 
claim of entitlement to service connection for seizure 
disorders, claimed as secondary to his service-connected 
sinus disorder.  That matter has not been adjudicated and is 
not properly before the Board at this time; it is instead 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  A sinus disorder is manifested by sinus pressure, sputum 
production, facial pain and tenderness and draining sinuses, 
which result in more than six non-incapacitating episodes of 
sinusitis per year. 


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for the assignment of a rating of 30 
percent for sinusitis are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.97, 
Diagnostic Code 6512 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The Board is aware of the recent decision of United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) which 
stands for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In order to satisfy the holding in Pelegrini this case, the 
Board would have to dismiss the rating decisions of the RO 
promulgated prior to providing the veteran full VCAA notice 
were void ab initio.  The result of this action would require 
that the entire rating process be reinitiated, with the 
claimant being provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action, the 
filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the veteran has undergone VA examinations, and 
he has been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained in 
the July 1999 rating decision, the February 2003 rating 
decision, in the March 2000 statement of the case, the August 
2001, February 2003 and July 2003  supplemental statements of 
the case and VA letters to the veteran dated in May 2002, 
June 2002 and May 2003 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decisions, statement of 
the case and supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) 

Factual Background

In a September 1966 rating decision, the veteran was granted 
service connection for a sinus disorder and a noncompensable 
rating was assigned.  In February 1999, the veteran applied 
for an increased rating and in July 1999 the veteran was 
granted a 10 percent disability rating.   

Private outpatient treatment notes from P. B. Mathias, M.D., 
dated November 1997 to July 2002 revealed complaints of 
constant lightheadedness and a history of headaches along 
with pain over the right orbit which kept the veteran awake 
at night.  The veteran also complained of sinus pressure and 
colored drainage from his nose every morning.  An X-ray study 
completed in June 2002 revealed some sphenoid sinus disease.  

VA outpatient treatment records dated May 1998 to March 2001 
were consistent for continuous complaints of chronic 
headaches, mostly on the right side.  In July 2000 the 
veteran complained of chronic frontal pain which had 
increased in frequency and was often intolerable.     

During a VA examination in April 1999, the veteran complained 
of daily right frontal pain, which was intermittent but 
severe in nature.  He reported a long history of nasal 
congestion, which was worse in the spring and fall and denied 
a history consistent with sinusitis.  Physical examination 
revealed his ears were within normal limits and his nares 
were remarkable for slightly congested, erythematous mucosa 
with no purulent drainage.  An endoscopic examination 
revealed no masses, polyps or purulent drainage and his 
nasopharynx was within normal limits.  Palpation of the 
forehead revealed an irregular superior orbital rim on the 
right side.  There were no fluctuants in the region and no 
evidence to suggest a chronic infection.  There was 
tenderness over the right orbital rim and scar tissue along 
the brow and also on the forehead.  The examiner opined that 
it was possible that the fracture sustained by the veteran 
while in service, caused an obstruction of his right 
nasofrontal duct and put him at risk for a mucocele of the 
right frontal sinus.  

The veteran underwent a VA neurology examination in April 
1999.  The examiner noted that no vascular features of 
headaches were evident.  A history of spells was poorly 
defined and there were no clear episodes which that would 
qualify as seizures.  The examiner opined that despite the 
fact that 40 years have passed since the original injury, it 
was not unlikely that the pain which he suffered was related 
to the trauma in that region.  A CT scan of the head was 
recommended and was completed in June 1999.  It revealed a 
normal unenhanced head.  An EEG was performed, but a 
sustained sleep record was not obtained.  The awake portion 
was normal. 

Office notes from W. E. Noble, M.D., dated in May 2001 noted 
lightheadedness.  

An August 2001 consultation report from A. S. Badour, M.D., 
indicated the veteran was seen for frequent near-syncopal 
episodes.  He reported chronic headaches in the right orbital 
region which occur daily and at times, were accompanied with 
a sense of nausea.  The diagnostic impressions were episodes 
of near-syncope, nausea and headache induced with exertion, 
most likely related to the post-traumatic headaches or due to 
recurrence of epileptic seizures.  Due to episodes of 
dizziness, severe headaches, nausea, and near syncope, an EEG 
was performed which revealed normal awake, drowsy and briefly 
asleep EEG recordings for his age.

A Magnetic Resonance Imaging (MRI) of the brain was performed 
at Reynolds Memorial Hospital in August 2001 due to syncope 
and right facial pain.  There was considerable bright signals 
in the left thalamus, left temporal lobe, and centrum 
semiovale, bilaterally, possibly representing chronic 
ischemic changes, as well as bright signals in the right 
sphenoid sinus and in the posterior right ethmoid cells. 
The nasal turbinates were enlarged.

The veteran testified during a January 2002 travel board 
hearing that he had headaches on a daily basis.  Every few 
days his headaches were severe and required him to sit or lie 
down.  Sometimes his head would get so sore to the point 
where he could not touch it and it would stay that way for 
two months.  He reported no difficulty breathing through his 
nose but reported numerous sinus colds.  He emphasized that 
he experienced terrible headaches coupled with a numbness on 
the right side of his face.    

In May 2002, a sinus computerized tomography (CT) scan was 
performed.  It revealed that the right side of the sinuses 
and ethmoids were well developed and well aerated.

The veteran underwent VA examinations in August 2002.  He 
reported a constant pressure sensation in his head since the 
injury in service.  The constant right frontal pressure 
sensation waxed and waned, but there were no 
migrainous/vascular features such as pulsation, nausea, 
vomiting or photophobia and he denied episodes of right-sided 
weakness.  He denied any epileptic seizures, but reported 
occasional recurrences of sleep paralysis.  There was no 
clear evidence of any neurological abnormality related to the 
right frontal pressure sensation.  The examiner opined that 
it was unlikely that any current headaches suffered by the 
veteran were related to the trauma he sustained in service.  
Furthermore, the examiner noted that the veteran's tobacco 
and alcohol use may contribute to his chronic headaches.  
Additionally, in a separate ear, nose and throat (ENT) 
examination in August 2002, a separate VA examiner opined 
that there was no link between the veteran's nasal problems 
and his trauma in the military.  

In May 2003, the Board remanded the case in order to afford 
the veteran a current VA examination.  

During a June 2003 ENT VA examination, the veteran complained 
of severe pain and tenderness over the right frontal region 
associated with numbness.  He also reported recurrent sinus 
infections associated with weekly drainage and crusting daily 
in the right nasal cavity.  The symptoms necessitated 
treatment with oral antibiotics between six to twelve times a 
year.  On physical examination there was evidence of crusting 
in the right nasal cavity and mucosal swelling in both nasal 
cavities.  There was tenderness over the right frontal sinus 
area and he reported a sensation of fullness on the right 
side over the maxillary sinus.  The examiner concluded that 
the veteran suffered from chronic sinusitis with recurrent 
exacerbations requiring medical treatment with antibiotics 
and nasal steroids.    

In a statement from the veteran dated June 2003, he reported 
that he experienced sinus pain, pressure, discharge and 
crusting all the time.  He took medication and went to the 
doctor weekly for treatment.  

Analysis

The veteran contends that his service-connected residuals of 
a fractured right frontal sinus are more disabling than 
currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

The veteran's sinus disorder is rated according to the 
provisions provided in 38 C.F.R. § 4.97, Diagnostic Code (DC) 
6512.  Under DC 6512, a 10 percent evaluation for chronic 
frontal sinusitis requires a showing of one or two 
incapacitating episodes per year of sinusitis necessitating 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  A 30 percent evaluation requires a 
showing of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is for application.  
(An incapacitating episode of sinusitis is one that requires 
bed rest and treatment by a physician).  38 C.F.R. § 4.97 
(2003).

The Board observes that private treatment records dating from 
1997 to 2002 document frequent treatment for complaints and 
symptoms of sinusitis, including sinus pressure, sputum 
production, facial pain and tenderness, headaches, and 
draining sinuses.  A private X-ray study in June 2002 
revealed sphenoid sinus disease.  

VA outpatient treatment records dated May 1998 to March 2001 
reflect continuous treatment for complaints and symptoms of 
sinusitis.  On the most recent VA examination in June 2003, 
the examiner observed crusting in the right nasal cavity and 
mucosal swelling in both nasal cavities, as well as 
tenderness over the right frontal sinus area.  The examiner 
opined that the veteran suffered from chronic sinusitis with 
recurrent exacerbations requiring medical treatment with 
antibiotics and nasal steroids. 

The evidence satisfactorily establishes that the veteran has 
ongoing symptoms and a history of exacerbations which 
satisfies the criteria for a 30 percent disability 
evaluation, requiring a showing of more than 6 non- 
incapacitating episodes per year of sinusitis.  A 30 percent 
disability rating for sinusitis is warranted.  Because the 
evidence does not show that the veteran has undergone radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries, a rating of 50 percent is not for 
application.




ORDER

A 30 percent rating for residuals of a fractured right 
frontal sinus is granted subject to controlling regulations 
governing the payment of monetary awards.




	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



